United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3338
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                       Roy Noles

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: March 16, 2017
                                Filed: March 23, 2017
                                    [Unpublished]
                                    ____________

Before RILEY, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Roy Noles directly appeals the sentence the district court1 imposed after he pled
guilty to a firearm offense, pursuant to a plea agreement that contained an appeal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
waiver. His counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of Noles’s
sentence.

       Upon careful review, we conclude that the appeal waiver is enforceable and
applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver will be enforced if appeal falls within scope of waiver, defendant knowingly
and voluntarily entered into plea agreement and waiver, and enforcing waiver would
not result in miscarriage of justice). In addition, we have independently reviewed the
record, pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal outside the scope of the waiver.

      We dismiss this appeal, and we grant counsel’s motion for leave to withdraw.
                      ______________________________




                                          -2-